Citation Nr: 9926237	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-17 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for chloracne (claimed 
as skin condition, including due to Agent Orange) as a result 
of exposure to herbicides.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied entitlement to service 
connection for tinnitus and for chloracne (claimed as skin 
condition, including due to Agent Orange) as a result of 
exposure to herbicides.  The Board addresses the latter issue 
in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of the appellate issue of entitlement 
to service connection for tinnitus.

2.  There is competent medical evidence linking the veteran's 
current tinnitus to his period of active service.


CONCLUSION OF LAW

The veteran incurred tinnitus in service.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has had tinnitus since his 
wartime combat infantry service in Vietnam during which an 
enemy mortar round landed near him knocking him unconscious.

As an initial matter the Board finds that the veteran's claim 
of entitlement to service connection for tinnitus is 
plausible and capable of substantiation and, therefore, is 
well-grounded.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board also is 
satisfied that the VA has fulfilled the duty to assist the 
veteran develop this claim and that the evidence of record is 
sufficient to support an equitable decision in this appeal.

Service personnel records disclose that the veteran was 
awarded a Combat Infantryman's Badge, a Purple Heart and a 
Bronze Star with a "V" device for his Army combat service 
in Vietnam in 1968 and 1969.

In an undated written statement and at his March 1999 Board 
video hearing the veteran testified that during his tour of 
duty in Vietnam an enemy mortar round exploding nearby 
knocked him unconscious for a day.  He stated that he first 
noticed tinnitus upon regaining consciousness and that he has 
experienced recurrent tinnitus ever since.  The veteran's 
service medical records disclose no evidence of his having 
sought or received medical treatment or a diagnosis for 
tinnitus or that he ever reported the disorder while on 
active duty.  There is no evidence of tinnitus on the report 
of the veteran's separation physical examination.  
Nevertheless, because the veteran's military service record 
establishes that he engaged in combat, the Board accepts that 
the circumstances, conditions, and hardships of his Army 
service lend substantial credibility to the veteran's account 
of his incurring tinnitus during combat.  See 38 U.S.C.A. 
§ 1154(b).

The VA physician who examined the veteran on October 1997 
noted the veteran's close call with the exploding mortar 
shell and diagnosed "intermittent tinnitus since the late 
1960s."  The Board accepts the physician's statement as 
establishing current tinnitus causally linked to the 
veteran's period of active service.

In consideration of the foregoing the Board further finds 
that the evidence demonstrates that the veteran currently has 
tinnitus and that it is a chronic disease which he incurred 
during his period of active service.  Therefore, the Board 
finds that the veteran's claim for entitlement to service 
connection for tinnitus must be granted.  38 U.S.C.A. §§ 1110 
(West 1991); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Preliminary review of the claims file discloses both that the 
veteran served in active duty in the Republic of Vietnam from 
July 1968 to July 1969, and that he currently has a diagnosis 
of chloracne, a disease listed at 38 C.F.R. § 3.309(e) (1998) 
(pertaining to disease associated with exposure to certain 
herbicide agents).  Accordingly, the veteran is presumed to 
have been exposed to Agent Orange or a similar herbicide 
during his Vietnam tour of duty.  See McCartt v. West, 12 
Vet. App. 164, 168-69 (1999).  Because the claims file also 
includes a VA examiner's opinion suggesting a possible causal 
connection between a skin disorder and the veteran's period 
of active service, the Board finds that the veteran's claim 
of entitlement to service connection for chloracne is 
plausible and capable of substantiation.  Therefore, it is 
well-grounded.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Finding the claim to be 
well-grounded initiates the VA's duty to assist the veteran 
to develop pertinent facts.  The Board believes that further 
development of this case is necessary to effectuate the duty 
to assist and to provide full consideration of the appeal.

The veteran's service medical records include no evidence of 
the veteran's having sought or received treatment for or 
being diagnosed with chloracne or another skin disease in 
service.  However, a January 1999 written statement 
purportedly from a former Army medic in the veteran's Vietnam 
unit, avers that the writer treated the veteran in the field 
for "an undiagnosed skin problem, similar to a rash or a 
skin irritation" in 1968 and 1969.

A VA physician's assistant who examined the veteran in 
October 1997 provided an unambiguous diagnosis of chloracne 
of the arms and feet.  However, the examination report 
discussion of clinical and diagnostic test results includes a 
much less definite assessment of the veteran's skin disorder.  
The report describes "skin lesions from the appearance and 
history appear as almost chloracne, which could be secondary 
to Agent Orange [exposure]" (emphasis added).  The Board 
believes that more clear, detailed and definite medical 
evidence of the nature and likely etiology of the veteran's 
skin disorder is required for resolution of the appeal on 
this issue.

Accordingly, the Board REMANDS this matter for the following 
action:

The RO should afford the veteran a 
dermatology examination to ascertain the 
nature, severity, and etiology of a 
current skin disorder, if any. The 
examiner should undertake all appropriate 
evaluations, studies and tests.  The 
examiner also should report complaints 
and clinical findings in detail and 
clinically correlate the complaints and 
clinical findings to a diagnosed 
disorder, if any.  The examiner is 
further requested to review records 
associated with the claims file and to 
provide comment and opinion, if possible, 
as to whether it is at least as likely as 
not that a current skin disorder is 
causally related to the veteran's period 
of active service, including but not 
limited to his exposure to herbicides.  
All opinions must be supported by a 
written rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1997), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

Thereafter, the RO should readjudicate the veteran's claim 
for entitlement to service connection for chloracne (claimed 
as skin condition, including due to Agent Orange), as a 
result of exposure to herbicides.  If the RO denies the 
benefit sought on appeal, it should issue a supplemental 
statement of the case and provide the veteran with a 
reasonable time within which to respond.  The RO then should 
return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals







